PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bryan Kekst Brown
Application No. 16/873,151
Filed: 14 Feb 2020
For: Vitriforming -  a method for forming material at liquid temperature within a vitreous forming medium
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181 and the petition to revive under 37 CFR 1.137(a), both filed March 14, 2022.

The petition under 37 CFR 1.181 is DISMISSED.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181” or “Renewed Petition under 37 CFR 1.137(a)”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.

The instant application became abandoned for failure to timely file a proper response to the Notice to File Corrected Application Papers, mailed September 20, 2021. This Notice set an extendable period for reply of two months for Applicant to submit an amendment to the specification to correct the deficiencies set forth in the Notice.1 No amendment having been received, the application became abandoned by operation of law on November 21, 2021. The Office mailed a Notice of Abandonment on February 3, 2022.

Petition under 37 CFR 1.181

Petitioner states that he never received the September 20, 2021 Notice.

To establish nonreceipt of an Office action, a petitioner must: 1) include a statement that the Office action was not received; 2) attest to the fact that a search of the file jacket and docket records indicates that the Office action was not received; and 3) include a copy of the docket record where the nonreceived Office action would have been entered had it been received and docketed.1  A proper docket report consists of a “docket record where the nonreceived Office action would have been entered had it been received and docketed.”2  “For example, if a three month period for reply was set in the nonreceived Office action, a copy of the docket record showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted...”3  

Here, Applicant has met requirements (1) and (2) above.  However, Applicant has not met requirement (3).  With respect to requirement (3), Applicant has not submitted a copy of a docket record where the nonreceived Office action would have been entered had it been received and docketed.  

However, as Applicant is a pro-se applicant, the Office understands that Applicant may not keep a formal docket record system for his correspondence.  In that case, if Applicant seeks to establish that he did not receive the September 20, 2021 Notice, Applicant must explain his system for keeping track of patent matters; where he keeps the correspondence; where he writes down due dates; how he knows replies are due, etc.  In essence, Applicant must explain how he reminds himself of response due dates and show that the due date for the September 20, 2021 Notice was not entered into that system.

Petition under 37 CFR 1.137(a): 

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed;  (2) The petition fee as set forth in 37 CFR 1.17(m) (currently $525 at the micro entity rate); and (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  

The instant petition has not met requirement (1) above. Applicant has not submitted a proper amendment to address the deficiencies set forth in the September 20, 2021 Notice to File Corrected Application Papers. While it appears Applicant has filed a substitute specification to address the deficiencies, the substitute specification is not proper because it does not include markings to show the material being added and removed (underlining is required to show material being added, while strike-throughs are used to show material being removed). In addition, whenever a substitute specification is filed, a marked up copy must be filed, together with a clean copy, as well as a separate statement that the substitute specification contains no new matter.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By FAX:		(571) 273-8300
			Attn: Office of Petitions

By internet:		EFS-Web
						
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
		
/Cliff Congo/
	
Cliff Congo			
Attorney Advisor
Office of Petitions






    
        
            
        
            
    

    
        1 The Notice indicated that page 1 was missing data after “Cross…Applications” and that paragraph 46 has truncated data.
        1  See MPEP 711.03(c)(II).
        2  Id.
        3  Id.